Title: From Thomas Jefferson to Nathaniel Anderson, 4 June 1793
From: Jefferson, Thomas
To: Anderson, Nathaniel



Sir
Philadelphia June 4. 1793.

I am just now favored with yours of May 26th. The neutrality of the US. so far as depends on France is on the f[irmest] ground. Her minister has not only not required our guarantee of the W. India islands, but has declared that France does not wish to interrupt our peace and prosperity by doing it. She wishes [us] to remain in peace, and has opened all her ports in every part [of the] world to our vessels on the same footing as to her own. With respect to England, if she consults either justice, public economy, or the private interest of her citizens, she will certainly leave us neutral.—You say you are about purchasing an American ship. The merchants seem not to have adverted sufficiently to the circumstance that [it] suffices that a vessel be American-owned to be entitled to the protection of our flag: if she be American-built, also, she has the additional title to pay lower duties at home. But if a vessel belong to Americans, [no] foreigner has a right to touch her any more than they might [any] other American property. The Custom house officers have [been] accordingly instructed to give passports to all vessels bonâ fide owned by American citizens. Were we to depend on our home-built vessels only, much of our productions must remain on our hands. It would be well that this circumstance were made more known to the merchants. I am with great esteem Dear Sir your friend & servt

Th: Jefferson

